1                                                                                       JS-6
2
3
4
5
6                             UNITED STATES DISTRICT COURT
7                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
8                                    WESTERN DIVISION
9
     KAZI A. RASHID,                             No. 2:18-cv-05110-ODW (KSx)
10
                 Plaintiff,
11
                        v.                       JUDGMENT
12
     UNITED STATES OF AMERICA,
13
                 Defendant.                      Hon. Otis D. Wright, II
14
15         On June 8, 2018, plaintiff Kazi A. Rashid sought judicial review of an
16   administrative decision by the United States Department of Agriculture (“USDA”), Food
17   and Nutrition Services (“FNS”), to permanently disqualify him and his store, Harry’s
18   Market, from participating in the Supplemental Nutrition Assistance Program.
19         On July 9, 2019, the Court granted defendant’s motion for summary judgment on
20   the grounds that: (1) plaintiff did not raise a material dispute of fact that food stamp
21   trafficking did not occur at his store, Harry’s Market, see Fajardo v. United States, CV
22   15-4790 FMO (PLAx), 2016 WL 4010080, at *3 (C.D. Cal. July 25, 2016); and (2) FNS’s
23   decision to permanently disqualify plaintiff and his store from the food stamp program
24   was not arbitrary or capricious. See Wong v. United States, 859 F.2d 129, 132 (9th Cir.
25   1988).
26         Accordingly, it is ORDERED and ADJUDGED that:
27         1.    Plaintiff Kazi A. Rashid and his store Harry’s Market, 8751 Compton Ave.,
28   Los Angeles, California 90002, are permanently disqualified from participating in the
1    Supplemental Nutrition Assistance Program.
2          2.    Defendant shall be entitled to costs pursuant to Federal Rules of Civil
3    Procedure 54(d)(1) and Local Rules 54-2 and 54-3.
4          3.    The Clerk of Court shall close the case.
5
6          IT IS SO ORDERED
7
     July 23, 2019                         ____________________________________
8
                                                    OTIS D. WRIGHT, II
9                                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                2
